El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Según certificación librada por el secretario de la corte inferior el demandado interpuso apelación contra la senten-cia recaída en el pleito número 5600 sobre cobro de dinero: la transcripción de los procedimientos para la apelación fue aprobada por la corte el 29 de marzo de 1920 y al día siguiente el secretario se lo notificó a las partes. Fundada la parte apelada en esos beclios y en que Ja transcripción no ha sido presentada en este Tribunal Supremo nos pidió el 28 de ju-*721nio último que desestimemos el recurso de apelación esta-blecido por el demandado. A esta moción se opuso el. ape-lante alegando que no ba sido notificado de que la corte inferior baya aprobado la transcripción de la evidencia y que si bien a principios de abril recibió una notificación en tal sentido, dicha notificación tiene el número 5410 de un pleito de retracto entre las mismas partes que ya entonces se ba-ilaba en este Tribunal Supremo en tramitación, por lo que no pudo comprender esa notificación.
La Ley No. 27 de 27 de noviembre de 1918 dispone que en los casos de apelación y en sustitución de la exposición del caso que ordena el artículo 299 del Código de Enjuicia-miento Civil el apelante puede pedir a la corte sentenciadora que disponga que el taquígrafo baga una transcripción de la evidencia que, mediante ciertos trámites será certificada por el jnez y así aprobada constituirá y formará parte del legajo de la sentencia. Esta ley fue enmendada en su sección 3a. referente a quienes pueden pedir prórrogas para preparar la transcripción de la evidencia por la Ley No. 81 de 26 de junio de 1919, página 675; y enmendó también el artículo 299 del Código de Enjuiciamiento Civil disponiendo, entre otras cosas, que aprobado por el jnez el pliego de excepcio-nes y la exposición del caso pasará a formar parte del legajo de la sentencia.
En ninguna de esas dos leyes se impone al secretario de la corte el deber de notificar a las partes la aprobación lie-cha por el juez de la transcripción de la evidencia verificada por el taquígrafo o del pliego, de excepciones y de exposi-ción del caso preparada por la parte apelante por lo que no puede servir de defensa en este caso a la parte apelante el que el secretario no le notificara la aprobación que el juez hizo de la transcripción de la evidencia que presentó el ta-quígrafo por petición del apelante, ni que la notificación que voluntariamente le hizo el secretario fnera errónea y le pro-dujera dudas, fáciles de desvanecer en el caso presente, por-que según la propia manifestación del apelante el pleito de *722retracto a que se refería la notificación ya estaba entonces en este Tribunal Supremo. .En el procedimiento civil vigente no bay más notificaciones que las que la ley expresamente ordena que se bagan pues supone que los abogados o la parte están pendientes de sus asuntos. Guardian Assurance Company v. López Acosta, Juez de Distrito, 24 D. P. R. 637.
No habiendo presentado la- parte apelante la transcrip-ción de los autos en este Tribunal Supremo dentro de los treinta días siguientes a la aprobación por el juez de la trans-cripción de la evidencia, según dispone el último párrafo del ¡artículo 2o. de la Ley No. 81 citada enmendando el artículo '299 del Código de Enjuiciamiento Civil, debe declararse con lugar la moción del apelado y desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.